Citation Nr: 1814946	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  10-44 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for sleep apnea, to include as secondary to service-connected psychiatric disorders. 

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as secondary to service-connected psychiatric disorders.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services








ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from July 1974 to July 1977, with one month and eight days of prior inactive service. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by a Regional Office (RO) of the Department of Veteran Affairs (VA). 

In June 2016 and June 2017, the Board remanded the case for further development.

In March 2016, the Veteran was scheduled for a Board hearing in May 2016 to be held at the RO.  In April 2016, she requested that the Board hearing be held in Washington, DC, instead of at the RO.  In May 2016, she failed to appear for the scheduled Board hearing at the RO.  She was never scheduled for a Board hearing in Washington, DC.  In December 2017, the Board afforded the Veteran another opportunity for a hearing.  In January 2018, she withdrew her request for a Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In June 2017, the Board remanded the claims for medical opinions.

In an August 2017 VA medical opinion report, a doctor stated that there is no aggravation of obstructive sleep apnea because the natural progression of obstructive sleep apnea is to require higher pressures using a continuous airway pressure (CPAP) machine as weight increases.  This medical opinion is inadequate because it is predicated on weight gain as being part of the natural progression of sleep apnea.  

In the August 2017 VA medical opinion report, the physician also opined that the GERD was not incurred or caused by active service because service treatment records show no symptoms consistent with GERD and the Veteran denied any history of gastrointestinal symptomatology on periodic health examinations.  The Veteran's service treatment records reflect that she complained of vomiting in February 1977.  She only reported medical history once in service: at her June 1974 entrance examination.  There was no report of medical history during her separation examination.  Therefore, she did not deny gastrointestinal symptomology on multiple occasions in service.  In light of the above, this medical opinion is inadequate.

Based on the inadequacies of these medical opinions, the RO did not comply with the directives of the June 2017 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit (the Federal Circuit) held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to a claimant.  In an April 2012 statement, the Veteran's treating psychologist noted that binge eating is part of her psychiatric symptomatology.  VA treatment records reflect that she was taking Tegretol for mood stabilization and that she had to discontinue taking that drug due to a weight gain.  An October 2016 VA examination report and the August 2017 VA medical opinion report reflect that the Veteran's sleep apnea and GERD are related to obesity.

Obesity may be an intermittent step between a service-connected disability and a current disability that may be service connected on a secondary basis.  VAOPGCPREC 1-2017 (Jan 6, 2017).  The VA General Counsel opinion states that obesity is not a disease for service connection purposes.  VAOPGCPREC 1-2017 at 1.  Nonetheless, obesity may be an intermittent step between a service-connected disability and a current disability that may be service connected on a secondary basis.  Id. at 2.  To grant service connection, the adjudicators would have to resolve the following issues:  (1) whether a service-connected disability caused a veteran to become obese; (2) if so, whether the obesity as a result of the service-connected disability was a substantial factor in causing the current disability for which a veteran is seeking service connection; and (3) whether the current disability for which a veteran is seeking service connection would not have occurred but for the obesity caused by the service-connected disability.  Id. at 9-10.

Therefore, a VA examination is necessary to determine whether the obesity is related to the Veteran's service-connected psychiatric disorders and whether the obesity was a substantial factor in causing the sleep apnea and GERD.

As the claims are being remanded for other reasons, the AOJ should obtain all records from the Richmond VA Medical Center from November 2016 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify all treatment for her psychiatric disorders, sleep apnea, and GERD, and obtain all identified records.  Regardless of her response, obtain all records from the Richmond VA Medical Center from November 2016 to the present.

2.  After the development in 1 is completed, the AOJ should arrange for an evaluation of the Veteran to determine the nature and likely etiology of her obesity, sleep apnea, and GERD.  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on claims file review and examination of the Veteran, the examiner should provide opinions responding to the following:
(a)  Opine as to whether it is at least as likely as not (50 percent or greater probability) that the sleep apnea was caused or aggravated by the service-connected posttraumatic stress disorder (PTSD), obsessive-compulsive disorder, major depression disorder with psychotic features, alcohol dependence, cannabis dependence, or cocaine abuse.

If the examiner finds that the sleep apnea was aggravated by the service-connected PTSD, obsessive-compulsive disorder, major depression disorder with psychotic features, alcohol dependence, cannabis dependence, or cocaine abuse, then he/she should specify the baseline level of disability of the sleep apnea prior to aggravation and the permanent, measurable level of increased impairment due to the service-connected disability.

(b)  Opine as to whether it is at least as likely as not that (50 percent or greater probability) the GERD is related to, or had its onset during, her active service, to include her in-service gastrointestinal symptomatology.

(c)  Opine as to whether it is at least as likely as not (50 percent or greater probability) that the GERD was caused or aggravated by the service-connected PTSD, obsessive-compulsive disorder, major depression disorder with psychotic features, alcohol dependence, cannabis dependence, or cocaine abuse.

If the examiner finds that the GERD was aggravated by the service-connected PTSD, obsessive-compulsive disorder, major depression disorder with psychotic features, alcohol dependence, cannabis dependence, or cocaine abuse, then he/she should specify the baseline level of disability of the GERD prior to aggravation and the permanent, measurable level of increased impairment due to the service-connected disability.

(d)  Opine as to whether it is at least as likely as not (50% or better probability) that the service-connected PTSD, obsessive-compulsive disorder, major depression disorder with psychotic features, alcohol dependence, cannabis dependence, or cocaine abuse caused the Veteran to become obese, to include as due to binge eating due to a psychiatric disorder, or taking psychotropic medications, to include taking Tegretol for mood stabilization.

(e)  Opine as to whether it is at least as likely as not (50% or better probability) that the obesity was a substantial factor in causing the sleep apnea.

(f)  Opine as to whether it is at least as likely as not (50% or better probability) that the Veteran would not have sleep apnea if she were not obese.

(g)  Opine as to whether it is at least as likely as not (50% or better probability) that the obesity was a substantial factor in causing the GERD.

(h)  Opine as to whether it is at least as likely as not (50% or better probability) that the Veteran would not have GERD if she were not obese.

Clear rationales for the opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if a requested opinion cannot be provided without resorting to speculation, the examiner should so state and explain why an opinion cannot be provided without resorting to speculation.

3.  Thereafter, the RO readjudicate the issues on appeal.  If any benefit is not granted, the Veteran must be furnished with a supplemental statement of the case, with a copy to her representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).






_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



